Name: Council Regulation (EC) No 2479/98 of 12 November 1998 amending Regulation (EC) No 66/98 laying down certain conservation and control measures applicable to fishing activities in the Antarctic
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 Avis juridique important|31998R2479Council Regulation (EC) No 2479/98 of 12 November 1998 amending Regulation (EC) No 66/98 laying down certain conservation and control measures applicable to fishing activities in the Antarctic Official Journal L 309 , 19/11/1998 P. 0001 - 0006COUNCIL REGULATION (EC) No 2479/98 of 12 November 1998 amending Regulation (EC) No 66/98 laying down certain conservation and control measures applicable to fishing activities in the AntarcticTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic and repealing Regulation (EC) No 2113/96 (1), and in particular Article 21 thereof,Having regard to the proposal from the Commission,Whereas the Convention on the conservation of Antarctic marine living resources, hereinafter referred to as 'the Convention`, was approved by Decision 81/691/EEC (2) and entered into force for the Community on 21 May 1982;Considering the statement by the chairman of the conference on the conservation of Antarctic marine living resources of 19 May 1980 attached to the Final Act of that conference, and in particular paragraph 5 thereof;Whereas, at its annual meeting on 7 November 1997, the Commission for the conservation of Antarctic marine living resources, hereinafter referred to as the 'CCAMLR`, established by the Convention, adopted on the recommendation of its Scientific Committee certain conservation and management measures in the CCAMLR convention area for the period from 7 November 1997 to 6 November 1998;Whereas these conservation measures became binding as from 10 May 1998;Whereas provision should be made whereby only those vessels holding a special fishing permit issued in accordance with Regulation (EC) No 1627/94 (3) are to be allowed to carry out fishing activities;Whereas the members of CCAMLR have agreed to apply the conservation measures adopted on 7 November 1997, on a provisional basis, without waiting for them to become binding, in view of the fact that some of the conservation measures relate to fishing seasons commencing on or after 7 November 1997;Whereas the Community, as a Contracting Party to the Convention, is bound to ensure that the measures adopted by the CCAMLR are applied to fishing vessels flying the flag of a Member State with effect from the dates fixed;Whereas Regulation (EC) No 66/98 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 66/98 is hereby amended as follows:1. Article 2(1) shall be replaced by the following:'1. Only those vessels named in the list mentioned in paragraph 2 and which have a special fishing permit issued in accordance with Article 7 of Regulation (EC) No 1627/94 (*) by the Member State whose flag they fly shall have the right to carry out fishing activities in the area defined in Article 1.(*) OJ L 171, 6. 7. 1994, p. 7.`;2. Article 4 shall be amended as follows:(a) in paragraph 3, '7 November 1997` shall be replaced by '6 November 1998`;(b) the following paragraphs shall be added:'4. Directed fishing of Dissostichus spp. in FAO Antarctic sub-area 48.5 and FAO Antarctic divisions 58.4.1 and 58.4.2 shall be prohibited from 7 November 1997 until 6 November 1998.5. Directed fishing for Lepidonotothen squamifrons in FAO Antarctic division 58.4.4 shall be prohibited from 7 November 1997, except for scientific research purposes.6. Directed fishing of Lepidonotothen squamifrons, Notothenia rossii, Channichthys rhinoceratus or Bathyraja spp. in FAO Antarctic division 58.5.2 shall be prohibited from 7 November 1997 until 6 November 1998.7. Directed fishing of D. Mawsoni in FAO Antarctic sub-area 48.4 shall be prohibited, except for scientific research purposes.`;3. in Article 5:(a) paragraphs 2 and 3 shall be replaced by the following:'2. The TAC of Dissostichus eleginoides is fixed at:(a) 3 300 tonnes, in FAO Antarctic sub-area 48.3 from 1 April to 31 August 1998; or until the catch is reached;(b) 28 tonnes, in the FAO Antarctic sub-area 48.4 from 1 April to 31 August 1998 or until the TAC specified in (a) is reached;(c) 3 700 tonnes, in FAO Antarctic division 58.5.2 from 7 November 1997 to 6 November 1998.If in the course of directed fishing for Dissostichus eleginoides in FAO Antarctic division 58.5.2, the by-catch in any one haul of any of the species Lepidonotothen squamifrons, Notothenia rossii, Channichthys rhinoceratus or Bathyraja spp.:(i) is greater than 100 kg and exceeds 5 % of the total catch by weight of all the fish; or(ii) is two tonnes or greater, thenthe fishing vessel shall move to another fishing location not closer than five nautical miles away. The fishing vessel shall not return to within five nautical miles of the location in which the by-catch exceeded 5 % for a period of at least five days.The total number and weight of Dissostichus eleginoides discarded including those with "jellymeat" condition shall be reported. These fish will count towards the TAC.3. The TAC of Champsocephalus gunnari is fixed at 4 520 tonnes in FAO Antartic sub-area 48.3 from 7 November 1997 to 31 March 1998.Directed fishing for Champsocephalus gunnari in FAO Antarctic sub-area 48.3 shall be closed, if the by-catch of any species named in paragraph 5(i) below exceeds the fixed limits.If, in the course of directed fishing for Champsocephalus gunnari, the by-catch in any one haul of any of the species named in paragraph 5(i) below:(i) is greater than 100 kg and exceeds 5 % of the total catch by weight of all the fish; or(ii) is two tonnes or greater, thenthe fishing vessel shall move to another fishing location not closer than five nautical miles away. The fishing vessel shall not return within five nautical miles of the location in which the by-catch exceed 5 % for a period of at least five days.If the by-catch of Champsocephalus gunnari in any one haul is greater than 100 kg and more than 10 % of the fish are smaller than 24 cm in total length, the fishing vessel shall move to another fishing location not closer than five nautical miles away. It shall not return to the location in which the catch of Champsocephalus gunnari being smaller than 24 cm in total length exceeded 10 % for a period of at least five days.`;(b) paragraph 4 shall be amended as follows:(i) the words 'from 2 November 1996 to 7 November 1997` in the first and second subparagraphs shall be replaced by 'from 7 November 1997 to 6 November 1998`;(ii) the fourth subparagraph shall be replaced by the following:'If, in the course of directed fishing for Electrona carlsbergi, the by-catch in any one haul of any species other than the target species named in paragraph 5(i):(i) is greater than 100 kg and exceeds 5 % of the total catch by weight of all the species of fish, or(ii) is two tonnes or greater,the fishing vessel shall move to another fishing location not closer than five nautical miles away. It shall not return to within five nautical miles of the location in which the by-catch exceeded 5 % for a period of at least five days.`;(c) the following point shall be added to paragraph 5:'(iii) In all directed fishing in FAO Antarctic division 58.5.2 from 7 November 1997 to 6 November 1998:- the by-catch of Lepidonotothen squamifrons shall not exceed 325 tonnes,- the by-catch of Channichthys rhinoceratus shall not exceed 80 tonnes,- the by-catch of Bathyraja spp. shall not exceed 120 tonnes.By-catches of any species of fish not referred to in the previous subparagraph and for which no other catch restrictions apply may not exceed 50 tonnes in FAO Antarctic division 58.5.2.`;(d) paragraph 6 shall be replaced by the following:'6. Location in which the by-catch exceeds the rates referred to in this Article is defined as the course followed by the fishing vessel from the point where the gear was first deployed to the point where it was brought back on board.`;4. Article 8 shall be amended as follows:(a) in paragraph 1(i), '1 March 1997` shall be replaced by 1 April 1998 and point (iii) shall be deleted;(b) in paragraph 2(i), all references to 1997 shall be replaced by references to 1998;5. in Article 11(1) and (2), all references to 1997 shall be replaced by references to 1998;6. Article 12 shall be amended as follows:(a) in paragraph 1:(i) in point (a), the words 'from 2 November 1996 until 31 August 1997` shall be replaced by 'from 7 November 1997 until 6 November 1998` and the words 'commencing on 1 March 1997` shall be replaced by 'from 1 April to 31 August 1998`;(ii) in point (b), the words 'from 2 November 1996 until 31 March 1997` shall be replaced by 'from 7 November 1997 until 31 March 1998`;(iii) points (c) and (d) shall be deleted;(b) paragraph 5 shall be deleted;7. in Article 16, the following paragraph shall be added:'Exploratory fishing in the CCAMLR convention area shall be prohibited unless it has been authorised in accordance with Annex V.`;8. Article 18 shall be replaced by the following:'Article 18Crab fishery is defined as all commercial harvest activity where the target species is any member of the crab group (order Decapoda, suborder Reptantia).`;9. in Article 19:(a) point (a) shall be replaced by the following:'(a) crab in FAO Antarctic sub-area 48.3 from 7 November 1997 to 6 November 1998;`;(b) in point (b), the words 'from 1 March to 31 August 1997` shall be replaced by 'from 1 April 1997 to 31 August 1998`;(c) point (c) shall be replaced by the following:'(c) Champsocephalus gunnari in FAO Antarctic sub-area 48.3 from 7 November 1997 to 31 March 1998;`;(d) in point (d), the words 'from 2 November 1996 until 31 August 1997` shall be replaced by 'from 7 November 1997 until 6 November 1998`;(e) point (e) shall be deleted;10. Annex I shall be replaced by the text appearing in Annex I to this Regulation;11. Annex II shall be deleted;12. Annex IV shall be amended in accordance with the amendments shown in Annex II to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 November 1998.For the CouncilThe PresidentE. HOSTASCH(1) OJ L 6, 10. 1. 1998, p. 1.(2) OJ L 252, 5. 9. 1981, p. 26.(3) OJ L 171, 6. 7. 1994, p. 7.ANNEX I 'ANNEX IDATA REQUIREMENTS ON THE CRAB FISHERY IN FAO ANTARCTIC SUB-AREA 48.3Catch and effort dataDescription of voyagevoyage code, vessel code, permit number, year.Pot descriptiondiagrams and other information, including pot shape, dimensions, mesh size, funnel position, aperture and orientation, number of chambers, presence of an escape port.Effort descriptiondate, time, latitude and longitude of start of the set, compass bearing of the set, total number of pots set, spacing of pots on the line, number of pots lost, depth, soak time, bait type.Catch descriptionretained catch in numbers and weight, by-catch of all species (see Table 1), incremental record number for linking with sample information.>TABLE>Biological dataFor these data, crabs are to be sampled from the line hauled just prior to noon, by collecting the entire contents of a number of pots spaced at intervals along the line so that between 35 and 50 specimens are represented in the sub-sample.Description of voyagevoyage code, vessel code, permit number.Sample descriptiondate, position at start of the set, compass bearing of the set, line number.Dataspecies, sex, length of at least 35 individuals, presence/absence of rhizocephalan parasites, record of the destination of the crab (kept, discarded, destroyed), record of the number of the pot from which the crab comes.`ANNEX II AMENDMENTS TO ANNEX IV 1. In paragraph 2 the first sentence shall be replaced by:'Longlines shall be set at night only (i.e. during the hours of darkness between the times of nautical twilight; the times of twilight can be found in the tables in the nautical almanac for all latitudes and local times for all days. All the times mentioned, whether for the vessel's operations or observers' declarations, must be given with an indication of the difference to GMT).`;2. paragraph 3 shall be replaced by the following:'3. The dumping of offal at sea while longlines are being set shall be prohibited. The dumping of offal should be avoided while longlines are being hauled. If discharge of offal during hauling is unavoidable, this discharge shall take place on the opposite side of the vessel to that where longlines are set or hauled.`;3. paragraph 8 shall be deleted.